 Case 2:20-cv-02725-SHM-atc Document 1 Filed 09/27/20 Page 1 of 5        PageID 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

Kevin Lewis,                                 Case No.:

               Plaintiff,

      vs.

Credit Management, LP, a foreign limited     JURY DEMAND
partnership,

               Defendant.



                                  COMPLAINT

NOW COMES THE PLAINTIFF, KEVIN LEWIS, BY AND THROUGH

COUNSEL, and for his Complaint against the Defendant, pleads as follows:

                                JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Memphis, Shelby County, Tennessee.

   3. Venue is proper in the Western District of Tennessee Western Division
Case 2:20-cv-02725-SHM-atc Document 1 Filed 09/27/20 Page 2 of 5           PageID 2




                                   PARTIES

 4. Plaintiff is a natural person residing in City of Memphis, Shelby County,

    Tennessee.

 5. The Defendant Credit Management, LP is a foreign limited partnership that

    conducts business in the State of Tennessee.

                        GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt allegedly owed by

    Plaintiff to Comcast Cable in the amount of $648.00 (“the alleged Debt”).

 7. Plaintiff disputes the alleged Debt.

 8. On April 9, 2020, Plaintiff obtained his Equifax and Trans Union credit

    disclosures and noticed Defendant reporting the alleged Debt.

 9. On or about May 3, 2020, Plaintiff sent Defendant a letter disputing the

    alleged Debt.

 10. On July 2, 2020, Plaintiff obtained his Equifax credit disclosure and noticed

    Defendant last reported the trade line reflected by the alleged Debt to June 5,

    2020 and failed or refused to flag its trade line as disputed, in violation of

    the FDCPA.

 11. In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.
Case 2:20-cv-02725-SHM-atc Document 1 Filed 09/27/20 Page 3 of 5           PageID 3




 12. Defendant had more than ample time to instruct Experian, Equifax, and

    Trans Union to flag its trade line as Disputed.

 13. Defendant’s inaction to have its trade line on Plaintiff’s credit reports

    flagged as disputed was either negligent or willful.

 14. Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. His credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.



 VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

 15. Plaintiff reincorporates the preceding allegations by reference.

 16. At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

    issue in this case is a consumer debt.

 18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).

 19. Defendant's foregoing acts in attempting to collect these alleged debts

    violated 15 U.S.C. §1692e(8) of the FDCPA by communicating to any
 Case 2:20-cv-02725-SHM-atc Document 1 Filed 09/27/20 Page 4 of 5          PageID 4




      person credit information, which is known to be false or should be known to

      be false, including failure to report a disputed debt as disputed.

   20. To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff’s credit report

      continues to be damaged due to the Defendant’s failure to properly report

      the associated trade line. .

   21. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.



                     DEMAND FOR JUDGMENT RELIEF


   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees; and

   d. Such other and further as is deemed just and proper.



                                     JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: August 25, 2020
Case 2:20-cv-02725-SHM-atc Document 1 Filed 09/27/20 Page 5 of 5   PageID 5




                                        /s/ Susan S. Lafferty
                                        Susan S. Lafferty, BPR #25961
                                        ssl@laffertylawtn.com
                                        1321 Murfreesboro Pike, Suite 521
                                        Nashville, TN 37214
                                        (615)878-1926
                                        Attorney for Plaintiff
